Citation Nr: 0816032	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  06-18 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for a skin 
disorder from February 28, 2005, to May 9, 2007. 

2.  Entitlement to a rating higher than 10 percent for a skin 
disorder since May 10, 2007.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1979 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that awarded 
noncompensable service connection for a skin disorder, 
effective February 28, 2005.  A July 2007 rating decision 
increased that disability rating to 10 percent, effective May 
10, 2007.  However, as that grant does not represent a total 
grant of benefits sought on appeal, the claim for increase 
remains before the Board.  AB v. Brown, 6 Vet. App. 35 
(1993).


FINDINGS OF FACT

1.  From the effective date of service connection, February 
28, 2005, until May 9, 2007, the veteran's service-connected 
skin disorder (psoriasis) was manifested by scaling plaques 
and rashes on parts of the veteran's face, head, ears, 
elbows, thighs, buttocks, knees, legs, and angles, which 
affected at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas.  It was treated using four different 
topical medications, but did not require the use of 
intermittent systemic therapy, such as corticosteroids or 
other immunosuppressive drugs, or intensive light therapy, 
UVB, PUVA, or electronic beam therapy.  It was not manifested 
by scarring or disfigurement.

2.  Since May 10, 2007, the veteran's service-connected skin 
disorder (psoriasis) has been manifested by scaling plaques 
on the face, ears, groin, axillae, penis, buttocks, hands, 
elbows, and legs.  The skin disorder has affected 11.5 
percent of the veteran's body, including 14 percent of 
exposed areas.  It has been treated using at least six 
different topical medications, but has not required the use 
of intermittent systemic therapy, or intensive light therapy, 
UVB, PUVA, or electronic beam therapy.  It has not been 
manifested by scarring or disfigurement.


CONCLUSIONS OF LAW

1.  From the effective date of service connection, February 
28, 2005, until May 9, 2007, the criteria for an initial 
rating of 10 percent, but not higher, for a skin disorder 
(psoriasis) were met.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.321, 
Part 4, 4.118, Diagnostic Code (DCs) 7816 (2007).

2.  Since May 10, 2007, the criteria for a rating in excess 
of 10 percent for a skin disorder (psoriasis) have not been 
met.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.118, DC 
7816 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2007).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2007).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The 
Board must consider staged ratings where the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that warrant different ratings.  
Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. 
West, 12 Vet. App. 119 (1999).
Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based, as far as practically can be determined, on average 
impairment in earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. Part 4 (2007).  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).

The veteran's service-connected skin disorder has been rated 
under DC 7816, which pertains to psoriasis.  38 C.F.R. § 
4.118, DC 7816.  Given the nature of the veteran's 
disability, the Board finds that the rating criteria applied 
by the RO are appropriate. Pernorio v. Derwinski, 2 Vet. App. 
625 (1992); 38 C.F.R. §§ 4.20, 4.21 (2007).  The Board can 
identify no more appropriate diagnostic code and the veteran 
has not identified one.  Butts v. Brown, 5 Vet. App. 532 
(1993).  Accordingly, the Board will proceed with an analysis 
of the veteran's disability under that diagnostic code. 

Under Diagnostic Code (DC) 7816, a noncompensable rating is 
warranted with less than 5 percent of the entire body or 
exposed areas affected, and; no more than topical therapy is 
required during the past 12-month period.  A 10 percent 
rating is warranted with at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period.  A 30 percent 
rating is assigned with 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period.  A 60 
percent rating requires More than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  38 C.F.R. § 4.118, DC 7816 
(2007).

Diagnostic Code 7816 directs that a disability associated 
with psoriasis be rated as disfigurement of the head, face, 
or neck (DC 7800), or scars (DCs 7801-7805), depending upon 
the predominant disability.  

There are some disorders of the skin that have active and 
inactive stages or are subject to remission and recurrence.  
Where the evaluation of such a disability that fluctuates in 
degree of disability is at issue, an examination of the 
disability during an active stage or during an outbreak is 
required.  Ardison v. Brown, 6 Vet. App. 405 (1994); Bowers 
v. Derwinski, 2 Vet. App. 675 (1992) (the frequency and 
duration of the outbreaks and the appearance and virulence of 
them during the outbreaks must be addressed).  Thus, the 
frequency, duration, and outbreaks of skin disease 
exacerbations must be addressed and the skin disorder should 
be considered, whenever possible, at a time when it is most 
disabling.  In this case, there are VA treatment records 
dated from October 2005 to May 2006, which show the 
fluctuations in reoccurrence and the various degree of 
severity of the veteran's skin disorder during several active 
stages.  Furthermore, VA examinations of the skin were 
conducted in June 2007 and May 2007, during the veteran's 
active outbreaks. Therefore, taking into consideration that 
there is significant medical evidence showing the veteran's 
skin disability was examined during various active stages, 
the Board finds that the evidence of record is sufficient to 
rate the disability under appeal.

The veteran contends that he is entitled to a higher rating 
for his skin disorder for each of the periods from February 
28, 2005, until May 9, 2007, and from May 10, 2007, to the 
present.

February 28, 2005, until May 9, 2007

At the outset, the Board notes that the veteran claims to 
have suffered from psoriasis since he returned from service 
in the Persian Gulf in 1991.  However, the first clinical 
evidence of record showing treatment for any skin problems is 
dated on February 28, 2005, the effective date of service 
connection.  At that time, the veteran was treated for 
complaints of a recurring rash and discoloration affecting 
his elbows and outer ears.  Clinical evaluation revealed 
slight hypopigmentation of the groin and elbow.  However, no 
redness or swelling of the skin was noted.  Subsequent VA 
treatment records dated in June 2005 reveal that the veteran 
reported a history of erythema and scaling of the face 
beginning in 1991 and asserted that he had since developed 
lesions on his trunk and upper and lower extremities.  
Clinical evaluation, however, was negative for any lesions of 
the face, scalp, neck, groin, abdomen, or legs.  Scaling 
plaques were found on the posterior folds of the axillae and 
elbows.  The diagnosis was psoriasis.  The veteran was 
prescribed topical medication for those areas affected by his 
skin disorder.

In November 2005, the veteran underwent a VA skin 
examination, during which he reported a history of erythema 
and scaling of the face, beginning after he returned from the 
Persian Gulf in 1991.  The veteran added that his skin 
problems had later spread to his axillae, elbows, and groin.  
Clinical evaluation revealed scaling plaques on the groin, 
axillae, and elbows.  No lesions were found on the face, 
scalp, or neck.  Nor were any neoplasms detected.  The VA 
examiner determined that a total of 3 percent of the 
veteran's body was affected by his skin disorder.  There was 
no indication of the percentage of exposed areas that were so 
affected.  With respect to current treatment, the VA examiner 
noted that the veteran had taken two types of topical 
medication for his skin disorder over the previous twelve-
month period.  There was no reported use of systemic therapy 
such as corticosteroids or other immunosuppressive drugs.  
Nor were there any reported systemic symptoms such as fever 
or weight loss.  Additionally, the VA examiner specifically 
noted that the veteran's skin disorder had not resulted in 
scarring or disfigurement.

In statements dated in March 2006 and June 2006, the veteran 
indicated that his psoriasis had spread to other parts of his 
arms and body, including his face, ears, and legs, and added 
that this skin disorder was quite noticeable and drew a great 
deal of unwanted attention.  These statements are consistent 
with the veteran's VA treatment records dated from January 
2006 to May 2006.  Those records show that the veteran 
complained that his psoriasis was not getting better with 
creams, and that it was causing increased discomfort and 
spreading to his face, ears, thighs, penis, buttocks, left 
knee, and left outer ankles.  The VA medical providers who 
treated the veteran during this time period noted the 
following skin problems:  lichenified psoriatic plaques on 
the elbows and upper inner thighs; raised violaceous plaques 
on the elbows, left knee, and left outer ankle; scaling on 
the external ears; lichenified hyperkeratotic psoriatic 
plaques of the elbows, buttocks, knees, distal legs, and 
thighs; and small plagues about the face.  The topical 
medications that had been prescribed for the veteran's 
symptoms were continued, and he was also administered 
additional forms of topical therapy.  However, no systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs were prescribed.

The veteran underwent another VA skin examination in July 
2006, in which he complained of a rash over parts of his face 
and body that was constantly present but varying in severity 
and prone to flare-ups.  Clinical evaluation showed small 
plaques of psoriasis on the veteran's ears and head, left 
knee, and left ankle.  Additionally, the VA examiner noted 
the presence of a scaly rash covering 30 percent of the 
veteran's face, or 1 percent of his total body area; 20 
percent of his elbows, or approximately 0.5 percent of his 
total body area; and 0.5 percent of his hands, or 0.01 
percent of his total body area.  No neoplasms were detected.  
The veteran reported that he was currently taking four types 
of topical medication for his skin disorder.  He denied any 
use of systemic therapy, intensive light therapy, UVB, PUVA, 
or electronic beam therapy.  Additionally, the VA examiner 
specifically noted that the veteran's skin disorder had not 
resulted in scarring or disfigurement.

Based upon the VA treatment records dated from February 2005 
to May 2007, and the November 2005 and July 2006  reports of 
VA examination, the Board finds that the veteran's skin 
disorder warranted an initial rating of 10 percent, but no 
higher, under DC  7816.  The Board acknowledges that the 
report of the veteran's November 2005 VA examination 
indicates that the veteran's skin disorder affected only 3 
percent of his body, which fits the criteria for a 
noncompensable rating under this diagnostic code:  Less than 
5 percent of the entire body or exposed areas affected, and; 
no more than topical therapy required during the past 12-
month period.  Nevertheless, given that the veteran's skin 
disorder was shown to fluctuate in degree of disability from 
the date of service connection until May 9, 2007, the Board 
is required to address the frequency, duration, and outbreaks 
of skin disease exacerbations and to consider the skin 
disorder at those times when it was most disabling during the 
relevant period.  Ardison v. Brown, 6 Vet. App. 405 (1994); 
Bowers v. Derwinski, 2 Vet. App. 675 (1992).  Accordingly, 
based on the veteran's VA treatment records dated from 
January 2006 to May 2006,  the clinical findings of the July 
2006 VA examination, and the veteran's own statements, the 
Board concludes the veteran's skin disorder, at its most 
disabling, more closely approximated the criteria for a 
higher rating of 10 percent, which requires at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or intermittent systemic therapy such as 
corticosteroids, or other immunosuppressive drugs required 
for a total duration of less than six weeks during the past 
12-month period.  There is no evidence, however, which 
suggests that the veteran's skin disorder affected 20 to 40 
percent of his entire body or 20 to 40 percent of exposed 
areas, or that it required systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more over a 12-month period.  
Accordingly, an initial rating higher than 10 percent is not 
warranted.  

As noted above, Diagnostic Code 7816 directs that a 
disability associated with psoriasis be rated as 
disfigurement of the head, face, or neck (DC 7800), or scars 
(DCs 7801-7805), depending upon the predominant disability.  
In this case, the veteran's VA treatment records and 
statements during the relevant time period show that his 
psoriasis had spread to his face and ears and drawn unwanted 
attention.  Nevertheless, the VA physicians who conducted the 
November 2005 and July 2006 VA examinations expressly found 
that there was no evidence of scarring or disfigurement.  
There is no contrary clinical evidence of record.  Therefore, 
the Board finds that an initial rating in excess of 10 
percent under DCs 7800-7805 is not appropriate.  

The Board has considered whether any other diagnostic code 
pertaining to the skin is applicable in this case.  The 
criteria for rating eczema and dermatitis provide for a 10 
percent rating where there is at least 5 percent, but less 
than 20 percent, of the entire body, or at least 5 percent, 
but less than 20 percent, of exposed areas affected, or 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of less than six weeks during the past 12-month 
period.  38 C.F.R. § 4.118, DC 7806.  The veteran's 
symptomatology appears to meet those criteria, but not the 
criteria for a higher rating of 30 percent under DC 5906, 
which requires 20 to 40 percent of the entire body, or 20 to 
40 percent of exposed areas affected, or systemic therapy 
such as corticosteroids or other immunosuppressive drugs for 
a total duration of six weeks or more, but not constantly, 
during a 12-month period.  Additionally, an initial rating 
higher than 10 percent under DC 7817 (for exfoliative 
dermatitis) requires at least six weeks of systemic, 
ultraviolet light, or electron beam therapy over a 12-month 
period, none of which has been shown here.  Similarly, with 
respect to DC 7824, the diagnostic code pertaining to 
diseases of keratinization, the veteran's symptomatology does 
not meet the criteria for an initial rating in excess of 10 
percent, as there is no indication that it involved either 
generalized cutaneous involvement or systemic manifestations, 
or intermittent systemic medication, such as 
immunosuppressive retinoids, for a total duration of six 
weeks or more, but not constantly, during a 12-month period.  
Therefore, an initial rating in excess of 10 percent under 
DCs 7806, 7817, and 7824 is not warranted.  38 C.F.R. § 
4.118, DC 7806, 7824.  Finally, the veteran has not been 
diagnosed with any of the disabilities contemplated by DCs 
7815, 7822, 7825, 7826, 7827.  Accordingly, an initial rating 
in excess of 10 percent under any of those diagnostic codes 
would also not be appropriate.  

Since May 10, 2007

The evidence of record during this period reflects that the 
veteran underwent a VA examination on May 10, 2007, in which 
he reported that he had been diagnosed with psoriasis while 
serving in the military in 1991.  The veteran added that his 
skin disorder had worsened over the years and now required 
ongoing treatment at the VA Medical Center.

Clinical evaluation revealed scaling plaques on the face, 
ears, groin, axillae, penis, buttocks, hands, elbows, and 
legs.  No neoplasms were found.  The VA examiner determined 
that a total of 11.5 percent of the veteran's body was 
affected by his skin disorder, including 14 percent of all 
exposed areas.  As documentation of these clinical findings, 
the VA examiner submitted five photographs of the veteran's 
chest, arms, legs, and buttocks, which have been associated 
with the veteran's claims file and are of record.

With respect to current treatment, the VA examiner noted that 
the veteran had been taking six types of topical medication 
for his skin disorder over the past 12 months.  There was no 
reported use of systemic therapy, such as corticosteroids or 
other immunosuppressive drugs.  Nor were there any reported 
systemic symptoms such as fever or weight loss.  
Additionally, the examiner found that the veteran's skin 
disorder did not cause scarring or disfigurement.  
 
The report of the May 2007 VA examination and related 
photographs are the only clinical evidence of record during 
the relevant appeals period.  Based upon this evidence, the 
Board finds that a rating in excess of 10 percent has not 
been warranted at any time since May 10, 2007.  At no time 
during this period has the veteran's skin disorder affected 
20 to 40 percent of his entire body or 20 to 40 percent of 
exposed areas.  Nor has it required systemic therapy such as 
corticosteroids or other immunosuppressive drugs for six 
weeks or more over a 12-month period, as is required for an 
increased rating of 30 percent.  Accordingly, a rating in 
excess of 10 percent is not warranted under DC 7816.

Additionally, at no time since May 10, 2007 has the veteran's 
skin disorder warranted a rating higher than 10 percent under 
any other diagnostic code pertaining to the skin.  As was the 
case during his November 2005 VA examination, the veteran was 
found on examination in May 2007 not to have any scarring or 
disfigurement.  Thus, in the absence of any contrary clinical 
evidence, an increased rating under DCs 7800-7805 is not 
appropriate.  Nor is a higher rating warranted under the 
diagnostic criteria pertaining to eczema and dermatitis or to 
diseases of keratinization.  38 C.F.R. § 4.118, DC 7806, 
7824.  To the contrary, the veteran's symptomatology (scaling 
plaques affecting 14 percent of the veteran's body and 14.5 
percent of all exposed areas, and requiring no more than 
topical medication) falls squarely within the limits of a 10 
percent rating under DC 7806, which requires at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  Similarly, the veteran's symptomatology does 
not meet the criteria for rating in excess of 10 percent 
under DC 7824, as there is no indication that it involved 
either generalized cutaneous involvement or systemic 
manifestations, or intermittent systemic medication, such as 
immunosuppressive retinoids, for a total duration of six 
weeks or more, but not constantly, during a 12-month period.  
Nor does the veteran's skin disorder warrant an increased 
rating under DC 7817, as there is no evidence of systemic 
therapy, or intensive light therapy, UVB, PUVA, or electronic 
beam therapy during the relevant time period.  Therefore, an 
increased rating under any of these diagnostic codes is not 
warranted.  38 C.F.R. § 4.118, DC 7806, 7817, 7824.  Finally, 
the veteran has not been diagnosed with any of the 
disabilities contemplated by DCs 7815, 7822, 7825, 7826, 7827 
and therefore an increased rating under any of those 
diagnostic codes would also not be appropriate.  

In sum, the Board finds evidence that the veteran's skin 
disorder has warranted an initial rating of 10 percent, but 
no higher, since the effective date of service connection 
based on the facts found during the appeal period.  The Board 
has considered whether a higher rating might be warranted for 
any period of time during the pendency of this appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999). However, staged 
ratings are not indicated in the present case, as the Board 
finds the weight of the credible evidence demonstrates that 
the veteran's skin disorder has consistently warranted a 10 
percent rating and no more since February 28, 2005, when 
service connection became effective.  38 U.S.C.A. § 5107(b) 
(West 2007); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Here, the RO sent correspondence in May 2005 and March 2006, 
rating decisions in March 2006 and July 2007; a statement of 
the case in May 2006, and a supplemental statement of the 
case in September 2006.  Those documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the July 2007 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.



ORDER

For the time period from February 28, 2005, until May 9, 
2007, an initial rating of 10 percent, but no higher, for a 
skin disorder is granted.  

Since May 10, 2007, a rating in excess of 10 percent for a 
skin disorder is denied.  



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


